Interim Decision i1549`

Mar= or

CORRAL-FRA.G080 *

In Deportation Proceedings
A-6127552
Decided by Bpard January 14., 1966 '

A lawful permanent resident alien's return to the United States following a
visit with his family in Mexico, during which absence he was involved ID
criminal conduct in violation of 8 V.B.O. 1824(a) (2), for which be stand,"

convicted, made upon his return an entry on which to predicate a ground of
deportation [Rosenberg v Mesti, 874 U.S. 449, inapplicable] and is precluded
by the provisions of section 101(f) (8) of the Act from establishing good
moral char-Rotor_

Qum :
()Mu:. Act of 1952—Section 241(a) (13) 18 U.S.C. 1251]—Knowingly and
for. gain encouraged, induced, assisted, abetted or
aided any other alien to enter the United States in
violation of law.
This cast( is before -us' on appeal from a special inquiry officer's

order of October •2, 1965; finding the respondent ineligible for discretionary relief and directing that he be deported from the United
States to Mexioo' in the manner provided by law on the charge contained' in the order to 'show cause. The appeal will be dismissed.
The respondenti•a 57year-old male alien, a. native and national of
Mexico, was admitted to the United States' for permanent residence
on December 8, 1926. His wife and their child are natives, nationals and residents of Mexico. He last entered the United States
at O. Paso,' Texas, following .a -visit with his family in Juarez,
Meiico, on or about July 1965'.
On or about July 2, 1965, the respondent made arrangements with
Cresencio Salas-Guevara, a native and national of Mexico, in Juarez,
- Mexico, to take the latter to Chicago, Illinois. Cresencio Salas-Guevara told the respondent he did not have papers orb a passport to
•See also, Matter of Corral-Fragoso, Int. Dec. No. 1564, of which the alien
in this ease is also the subject.

478 .

Interim Decision #1549
legally enter the United States. Respondent .told Cresencio SalesGuevara in Juarez, Mexico, that he would have to pay the respondent $50 for taking him to Chicago. After Cresenclo Salas-Guevara
entered. the United States illegally, he gave the respondent $50 before getting into the letter's car in El Paso for the trip to Chicago.
On or about July 3, 1965, in Juarez, Mexico the respondent made
arrangements to transport Arturo Alcantar-Guereca, a native and
national of Mexico, to Chicago, Illinois. He .knew that Arturo
Alcantar-Guereca, was only in possession of a local passport. In
Juarez, Mexico, Arturo Alcantar-Guereca promised to pay the respondent $100 for his assistance after he arrived. in Chicago and
found work.
On July 4, 1965, the respondent was arrested in Alamogordo, New
Mexico, en route to Chicago, Illinois, with the two aliens named
above and three other aliens illegally is the United States, in his
automobile. He had picked them up in El Paso after his return from
Juarez and subsequent to their illegal entry into the United States,
in accordance with arrangements made with them in Juarez. Subsequently, in the United States District Court for the Western District of Texas, El Paso Division, the respondent pleaded guilty to
five counts of an indictment charging him with transporting, moving and attempting to transport and move certain aliens named
therein, including the two named above, knowing that they had not
been duly admitted by an immigration officer of the United States
and were not lawfully entitled to enter and reside in this country,
in violation of 5 U.S.C. 1324(a) (2..
The special inquiry officer's opinion contains a. thorough discussion of the reasons why the foregoing renders the respondent deportable on the charge contained in the order to show cause, including a recitation of precedent decisions supporting his conclusion.
Their repetition herein would serve no useful purpose. Suffice it
to say that we concur in the special inquiry officer's conclusion for
the reasons and on the basis of tne precedent decisions set forth in
his opinion. The only additional comment required on. this point is
that this aspect of the case stands unchallenged on appeal.
The only reason given for the taking of this appeal is that the
respondent made no "entry" within the contemplation of the immigration laws on which to predicate deportability when he returned
to the United States at El Paso, Texas, from Juarez, Mexico, on or
about July 4, 1965. The claim is that the facts of this case bring
it squarely within the Scope of the decision of the Supreme,Court of
the United. States in the case of Rosenberg v. Fiend (374 U.S. 449).
In that case, it was ruled. by the Supreme Court that an "entry" with479

Interim Decision #1549
in the contemplation of the immigration laws depends upon a departure from the United States which can be regarded as meaningfully

interruptive of the alien's permanent residence in this country. We,
however, find that the ruling therein is not controlling here, for the
reasons hereinafter set forth.
In construing the term "entry" as used in section 101(a) (18) of
the Immigration and Nationality Act (8 U.S.C. 1101), the Supreme

Court of the United States in the Fleuti case, supra, concluded that
it effectuates Congressional purpose to construe the "intent" exception in that definition as meaning an intent to depart from the
United.'States in a manner which can be regarded as meaningfully
interruptive of the alien's permanent residence here. One of the

major factors set forth by the Court relevant to a determination
of whether such intent can be inferred, was the purpose 'of the visit,
for if the purpose of leaving the country was to accomplish some
object which was itself contrary to some policy reflected in our immigration laws, it would appear that the interruption of residence
thereby occurring would. properly be regarded as meaningful. We
believe that the purpose of this respondent's visit, as found by the

special inquiry officer, in the hilt of all the facts of record, appears not to have been the innocent, casual and brief trip which occurred in the Fleuti case. Clearly on the evidence of record, which
stands undisputed in this respect, this respondent's absence from the
United. States - preceding his last return to this country Invoked
conduct branded criminal by the Immigration and Nationality Act,
and for it. he stands convicted. Accordingly, we agree with the

special inquiry officer that the facts and circumstances of this case
vary so much from those in the Fleuti case - as to render the hOlding therein inapplicable. In other words, the purpose of this respondent's visit to Mexico, as established by the uncontested facts of 'record,
appears not to have been the innocent, casual and brief type of trip
necessary to'bring this case within the judicial precedent relied upon.
Finally, we note that the respondent has not made an application
for any form of discretionary relief. In this connection, he does
not appear to be eligible for any such relief, as the special inquiry

officer has pointed out. The reason is that he may not be regarded
as a person of good moral character because of the provision in section 101(f) (3) of the Immigration and Nationality Act (8 U.S.C.
1101) that no person shall be regarded as, or found to be, a person
of good moral character who during the period for which good
moral character is -required to be established, is or was a person described in section 212(a) (31) of the Act (8 U.S.C. 1182). That
. 480

Interim Decision #1548
section in substance, provides that any alien who at any time shall
have, knowingly and for gain, encouraged, induced, assisted, abetted
or aided any other alien to enter or try to enter the United States
in violation of law shall be ineligible to 'receive a visa and shall be
excluded from admission into the United States. Clearly, in view
of the foregoing, the special inquiry officer has correctly applied the
facts of this case to the pertinent provisions of the statute. No
claim to the contrary has been raised.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

481

